In the Supreme Court of Georgia



                                Decided: February 1, 2022



S22Y0282. IN THE MATTER OF ANTHONY O. VAN JOHNSON.

     PER CURIAM.

     This disciplinary matter is before the Court pursuant to the

report and recommendation issued by Special Master S. Jeffrey

Rusbridge, who recommends that the Court accept the petition for

voluntary discipline filed by Anthony O. Van Johnson (Bar No.

392232) and impose a six-month suspension from the practice of law

and conditions for reinstatement for Van Johnson’s multiple

violations of the Georgia Rules of Professional Conduct set forth in

Bar Rule 4-102 (d) in conjunction with his representation of two

clients in civil matters. The Bar filed a formal complaint as to each

client. Pursuant to Bar Rule 4-227 (c) (1), Van Johnson filed a

petition for voluntary discipline, which he amended, admitting

certain violations and agreeing to accept a suspension of three to six
months. The Bar responded by recommending acceptance of Van

Johnson’s amended petition for voluntary discipline and that Van

Johnson receive a suspension of three to six months. The parties

consented to entry of a final report and recommendation as to both

complaints, which the Special Master entered.

     The Special Master found the following facts to be established

by the record, and we agree that the record supports his findings.

Van Johnson has been a member of the State Bar since 1996. In

State Disciplinary Board Docket (“SDBD”) No. 7295, after settling a

personal-injury client’s case for $9,000 and depositing the

settlement proceeds in his Lawyers Trust Account, Van Johnson did

not, at that time, notify his client that he had received the funds and

did not deliver to his client and to his client’s medical-care providers

the funds they were entitled to. Instead, Van Johnson paid himself

$3,000 as his representation fee and transferred all the remaining

funds in his trust account (except $1) to his law firm operating

account, despite his client’s making numerous requests for his

portion of the settlement funds. Van Johnson responded to some of

                                   2
those requests with inaccurate information and did not respond at

all to others. After the client filed a grievance with the Bar, Van

Johnson responded by filing this petition and admitting a violation

of Rule 1.15, explaining that he had been dealing with public

allegations of sexual assault that had negatively impacted his law

practice, and stating that he would waive his representation fee and

make the client whole by January 31, 2019. On or around February

27, 2019, Van Johnson paid the client and the client’s medical-care

providers the amounts they were owed, and Van Johnson has since

refunded his $3,000 representation fee to the client.

     In SDBD No. 7315, a client paid Van Johnson $1,500 in

November 2018 to represent her in a contempt action against her

ex-husband and to obtain a name change for her eldest son. Van

Johnson delayed filing the contempt action on his client’s behalf

until March 2019, and did not file the name-change petition until

April 2019. In the interim, Van Johnson failed to adequately

communicate with his client regarding the status of her matters.



                                  3
Van Johnson has since refunded his $1,500 representation fee to the

client.

     Based on these facts, the Special Master found that Van

Johnson had violated Rules 1.3, 1.4 (a), and 1.15 (I) and (II). The

maximum punishment for a violation of Rule 1.3 or 1.15 is

disbarment, whereas the maximum punishment for a violation of

Rule 1.4 is a public reprimand.

     The Special Master considered the ABA Standards for

Imposing Lawyer Sanctions. See In the Matter of Morse, 266 Ga. 652

(470 SE2d 232) (1996); ABA Standard 4.0 and 4.41. The Special

Master then considered the existence of mitigating or aggravating

factors. See ABA Standard 9.0 et seq. The Special Master found in

mitigation that Van Johnson did not have a prior disciplinary

record, had experienced personal or emotional problems that

negatively impacted his law practice, and exhibited a cooperative

attitude toward the proceedings.1 See ABA Standard 9.32 (a), (c),


     1 The mitigating factor that Van Johnson experienced personal or
emotional problems that negatively impacted his law practice refers to the

                                    4
and (e). The Special Master found in aggravation that Van Johnson

had multiple offenses as part of this case and substantial experience

in the practice of law. See ABA Standard 9.22 (c) and (i).

      After acknowledging that an attorney’s misuse of a client’s

funds is punishable by a maximum penalty of disbarment and that

under the ABA Standards, disbarment is appropriate for a knowing

conversion of client property that causes potential injury to the

client, the Special Master noted that penalties in Georgia cases for

misusing client funds range from reprimands to various lengths of

suspension to the ultimate penalty of disbarment. Compare In the


sexual assault allegations he faced. In his original and amended petitions for
voluntary discipline, Van Johnson stated that the sexual assault allegations
were false allegations, and that he was later charged with a felony for improper
administration of a drug, which charge was dismissed. According to his
deposition testimony, a former employee falsely accused him of drugging her
and sexually assaulting her. He testified that the district attorney dismissed
the single charge which stemmed from these false allegations. He testified that
the ordeal traumatized him and impacted his ability to represent the clients
involved in this case, and that these matters are what caused him to suffer
from personal and emotional distress that contributed to his behavior in this
case. In the State Bar’s response to Van Johnson’s Amended Petition for
Voluntary Discipline, the State Bar noted that the mitigating factor of personal
or emotional problems “applies with significant weight.” The Special Master
appears to have credited Van Johnson’s assertions that these allegations were
false and that enduring these false allegations caused the personal and
emotional problems that contributed to his professional misconduct. There is
evidence in the record to support findings to that effect.
                                       5
Matter of Turner, 289 Ga. 563, 564 (713 SE2d 867) (2011) (imposing

Review Panel reprimand for lawyer who admitted to unauthorized

manipulation of client contract and funds, but who was remorseful,

cooperated with disciplinary proceedings, had no prior disciplinary

history, made restitution, and provided evidence of good character),

with In the Matter of Storrs, 300 Ga. 68, 68-69 (792 SE2d 664) (2016)

(imposing three-month suspension for lawyer who misappropriated

$11,150 of client funds and had one prior disciplinary matter, but

suffered from emotional and mental distress, cooperated with

disciplinary proceedings, made restitution, and had a record of

community service), In the Matter of Freeman, 269 Ga. 906, 906-909

(506 SE2d 872) (1998) (imposing three-month suspension for lawyer

who misappropriated $5,736.04 of client funds, but suffered from

depression, provided evidence of good character and community and

professional service, had no prior disciplinary record, and reported

his own misconduct to the Bar), In the Matter of Duncan, 301 Ga.

898, 898-901 (804 SE2d 342) (2017) (imposing six-month suspension

for lawyer who misappropriated $14,800 of client funds and had

                                 6
multiple disciplinary matters, but who had no prior disciplinary

history, made restitution, and suffered from mental and emotional

difficulties), In the Matter of Terrell, 291 Ga. 91, 91-92 (727 SE2d

499) (2012) (imposing six-month suspension for lawyer who

misappropriated client funds, but suffered from personal and

emotional problems, made restitution, had no prior disciplinary

history, and exhibited good character), In the Matter of Champion,

275 Ga. 140, 140 (562 SE2d 179) (2002) (imposing 12-month

suspension for lawyer who misappropriated client funds and did not

initially admit wrongdoing, but who was remorseful, made

restitution, sought treatment for mental and emotional problems,

and had no prior disciplinary history), In the Matter of Veach, 310

Ga. 470, 470-473 (851 SE2d 590) (2020) (imposing 18-month

suspension for lawyer who misappropriated $27,443.23 of client

funds, but had no prior disciplinary history, suffered from mental

and emotional problems, made restitution, and was remorseful), and

In the Matter of Sydnor, 306 Ga. 383, 384-385 (830 SE2d 732) (2019)

(disbarring lawyer who misappropriated settlement check of $8,300

                                 7
by depositing it into his operating account, never informed or

responded to client, never made restitution, and who was found to

have acted with a dishonest and selfish motive without mitigating

factors).

     The Special Master concluded that Van Johnson’s case was

most similar to Duncan and Terrell, in which this Court imposed six-

month suspensions, because those cases involved similar facts and

rule violations. The Special Master noted that Van Johnson has

made full restitution to his clients, has no prior disciplinary record,

was experiencing significant mental and emotional distress, and

admitted his inappropriate conduct in an early and cooperative

manner. Accordingly, the Special Master concluded that a six-month

suspension from the practice of law was the appropriate sanction,

with reinstatement to be conditioned upon Van Johnson’s

completing an assessment of his law practice as directed by the Law

Practice Management Program of the State Bar and providing a

certification   of   compliance   with   the   assessment   and    any

recommendations resulting therefrom.

                                   8
     Having considered the record, we agree that a six-month

suspension with conditions for reinstatement constitutes an

appropriate sanction in this case. At the conclusion of the six-month

suspension, Johnson may seek reinstatement by demonstrating to

the State Bar’s Office of General Counsel that he has met the

conditions on reinstatement. If the State Bar agrees that the

conditions have been met, it will submit a notice of compliance to

this Court, and this Court will issue an order granting or denying

reinstatement. Accordingly, we hereby accept Van Johnson’s

petition for voluntary discipline and order that he be suspended

from the practice of law for a period of six months from the date of

this opinion, with the conditions for readmission set forth above.

Van Johnson is reminded of his duties under Bar Rule 4-219 (b).

     Petition for voluntary discipline accepted. Six-month
suspension with conditions for reinstatement. All the Justices concur.




                                  9